Citation Nr: 1441207	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  11-23 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1968 to April 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the San Juan, Puerto Rico RO.


FINDING OF FACT

A psychiatric disability was not manifested in service; a psychosis was not manifested within one year after the Veteran's separation from service; the Veteran's alleged stressor event in service is incapable of corroboration because he has not provided sufficient identifying information; he is not shown to have a diagnosis of PTSD or any chronic acquired psychiatric disability; his sole diagnosed mental disorder, primary alcohol abuse, is not a compensable disability.   


CONCLUSION OF LAW

Service connection for a psychiatric disability, to include PTSD, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in May 2008, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  He was also provided notice of how VA assigns disability ratings and effective dates of awards.  The claim was readjudicated in the August 2011 supplemental statement of the case. 

The Veteran's service treatment records (STRs) and service personnel records are associated with his claims file, and pertinent postservice treatment records have been secured.  The RO arranged for a VA examination in December 2009.  As will be discussed in greater detail below, the Board finds the examination report to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of incurrence or aggravation of a disease or injury in service; and (3) evidence of a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).
  
Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic disabilities (to include psychosis) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following discharge from active duty (one year for psychosis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  Where the veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994). 

On July 12, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and adding a new paragraph (f)(3) that states: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire; including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Veteran's service personnel records (SPRs) reflect that he served in Vietnam from November 1968 to November 1969 and from July 1970 to April 1971.  His MOS was general vehicle repairman.  During his tours of duty in Vietnam, he was stationed with an engineer battalion as well as battalions in an infantry division. His STRs are silent for any complaints, findings, treatment, or diagnosis of a psychiatric disability.  On April 1971 service separation examination, psychiatric clinical evaluation was normal.  The Board notes that the service records suggest that his service likely exposed him to circumstances consistent with an allegation of fear of hostile activity.

On June 1971 VA general medical examination, psychiatric evaluation was determined to be normal limits.

The record includes a notation (in December 2008) that the Veteran did not provide a listing of alleged stressor events in service in response to the RO's specific request for such.   
On September 2009 private treatment, the Veteran presented with frustration and anxiety.  He had decreased interest and pleasure in some activities and he reported fatigue or low energy nearly every day.  There was no psychiatric diagnosis.

On December 2009 VA psychiatric examination, the Veteran reported having combat experience in Vietnam.  He reported an alleged stressor that upon arrival in Vietnam (while waiting to be taken to his unit) a bomb exploded in a nearby mess hall killing several soldiers.  A history of alcohol abuse was noted; he had not received outpatient or hospitalization treatment for psychiatric disability.  It was noted that records did not show any psychiatric symptoms during the previous year, and that the veteran was not receiving any current treatment for a mental disorder.  Mental status evaluation did not reveal any current symptoms of an acquired psychiatric disorder (and specifically no symptoms associated with a diagnosis of PTSD).  Following the evaluation, the only diagnosis was alcohol abuse; no other mental disorders were found.  The examiner specifically found that there is no evidence of psychiatric complaints, findings, or treatment prior to service, during service, or within one year after discharge from service; that the Veteran had not sought psychiatric care; that the Veteran's alcohol abuse is unrelated to his service connected disabilities (and specifically type 2 diabetes and conjunctivitis) in terms of anatomy, pathophysiology, or etiology.  

At the outset it is noteworthy that primary alcohol abuse is not a compensable disability.  Alcohol abuse may only be found service-connected (and compensated) when it is secondary to (a symptom of) a service connected disability.  See 38 U.S.C.A. § 1110; Allen v. Principi, 237 F. 3d 1368 (Fed. Cir. 2001).  Furthermore, a threshold legal requirement for establishing service connection is that there must be competent evidence of the disability for which service connection is sought.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

In the instant case, the only mental disability diagnosed is alcohol abuse (which is unrelated to the Veteran's service-connected disabilities, and specifically his diabetes).  VA psychiatric evaluation did not find an acquired psychiatric disability, and in particular, did not find a diagnosis of PTSD.  Significantly, a review of the examination report found that the Veteran was not found to have any symptoms generally associated with PTSD (and did not endorse current symptoms of an acquired chronic compensable psychiatric disability).  A review of the entire record found no evidence of an acquired psychiatric disability being diagnosed or treated at any time.  While a private provider noted the Veteran's complaints of anxiety and frustration, a psychiatric disability was not then diagnosed.  Notably, the VA examination which did not find a psychiatric disability other than alcohol abuse took place thereafter.  While the Board has acknowledged that although the Veteran has not provided identifying information sufficient to corroborate his stressor event reported on VA examination, he did serve in circumstances consistent with a fear of hostile activity (which could be adequate to support a diagnosis of PTSD under the revised criteria), that is irrelevant.  Absent a diagnosis of a compensable psychiatric disability (to specifically include PTSD) there is no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Regarding the Veteran's own opinion that he has a psychiatric disability that is due to his service, he is a layperson (with no demonstrated or alleged expertise in determining a medical nexus); does not offer any supporting medical opinion or medical treatise evidence; does not cite to any supporting factual data; and does not offer any explanation of rationale for his opinion.   Therefore, his opinion in this matter has no probative value.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.   Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  In this case, the Veteran is not providing statements related to the diagnosis of a simple disorder or about symptomatology supporting a later diagnosis; instead he is rendering an opinion to the effect that he has a specific mental disability that is related to an event or events in service.  A mental disability is not one capable of lay diagnosis, nor is it the type of condition that can be causally related to military service without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  The diagnosis and etiology of a psychiatric disease are matters of medical complexity.  The Veteran does not cite to supporting medical opinion or medical literature, and his statements as to the diagnosis and etiology of a current psychiatric disability are not competent evidence in this matter.  

Accordingly, the preponderance of the evidence is against the Veteran's claim of service connection for a variously diagnosed psychiatric disability, to include PTSD, and the appeal in the matter must be denied.


ORDER

The appeal seeking service connection for a psychiatric disability, to include PTSD, is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


